Jones, J.
The following is one of the sections of the statute relating to the taxation of public utilities:
“(4) After the property of a company shall first have been valued as a whole, if any docks, piers, wharves or grain elevators used in transferring freight or passengers between cars and vessels, shall have been included in such valuation, then for the purpose of accounting to the proper assessment districts, the commission shall make a separate valuation of each such dock, pier, wharf and grain elevator, including the approaches and appurtenances thereto.” Sec. 1211 — 8, Stats. 1919.
Sec. 1211 — 29 provides that all taxes paid by such companies
“derived from or apportionable to docks, piers, wharves or grain elevators and their approaches and appurtenances, on the basis of the separate valuation provided for in section 1211 — 8 shall be distributed to the towns, cities and villages in which they are located.”
In State ex rel. Superior v. Donald, 163 Wis. 626, 158 N. W. 317, it was claimed that the provision in the statute for the distribution of taxes derived from terminal property to the municipality was unconstitutional. The most serious objection urged was that the provision created an arbitrary discrimination and an improper classification, and resulted *52in an inequality of burden between the municipalities of the state. In the decision Mr. Chief Justice Winslow followed the x'ule laid down in the case which sustained the validity of the law applying the system of ad valorem taxation to railway property and which placed the entire proceeds in the state treasury for state purposes. Chicago & N. W. R. Co. v. State, 128 Wis. 553, 108 N. W. 557. In the decision in this case Mr. Justice Marshall said (at p. 675):
“The idea indicated in the new order of laws is to value each railway property as one thing and on the same basis as other taxable property is valued, and to tax it on the same basis as such other property is taxed, throughout the state and as to each taxing district through which the road runs, as near, as the same can be reasonably ascertained, keeping the results in the state treasury, upon the theory of a constructive accounting between the state and every taxing district which, in any reasonable view, would be entitled to any part thereof under the constitutional rule of uniformity.”
In the City of Superior Case, supra, Mr. Chief Justice Winslow said (at p. 630):
“Time has demonstrated, however, that this constructive accounting does not accurately work out the result intended at terminal cities such as Superior, where there must be a vastly expensive and entirely different class of terminal from the ordinary land terminal of a railway company. The most striking illustration of this fact is furnished by the situation at the city of Superior itself, where it appears that the total assessed valuation in 1915 was $34,258,688, of which $7,717,604, or twenty-two and one-half per cent., was railroad wharfage property of this class.
“That the possession and maintenance of such property imposes upon the municipality in which it is located an enormous and peculiar burden, financially greater and essentially different in some of its characteristics from the municipal burdens borne by inland municipalities, seems very clear. The annual requirements for. dredging, policing, and otherwise maintaining a great harbor so that the change from land to marine carriage can successfully go on, is an onerous burden, and it may, we think, be properly considered as so peculiar in its nature as to rightly suggest that the proceeds of taxation derived from these expensive joint agencies of *53land and water commerce should be returned to the municipality which is under this peculiar burden while reaping little of benefit from its possession of them unless it be accomplished in this way. The legislature evidently concluded that the constructive accounting. supposed to have been reached by the ad valorem law failed at this point, and passed the present law for. the purpose of more perfectly fitting the fact to the theory and working out the constructive accounting principle with greater accuracy.”
It was further held that there was legal ground for classification and that the statute caused no actual discrimination between the taxing units of the state.
The rule adopted in this decision applies with equal force to the city of Ashland. As we construe the statutes and the former decisions of this court, it was the legislative intent that cities of this character, by the system of accounting adopted between them and the state, should have the full benefit of the taxes derived from this class of terminal property on account of the peculiar and onerous burdens it imposes.
The tax rate in terminal cities may be considerably higher than the average tax rate throughout the state as determined by the tax commission, so that to add the true value of these terminals to the assessed value of the cities in which they are located may partly defeat even the purpose of the statute as it is interpreted by the appellant. The local tax rate in Ashland was higher than the average rate as fixed by the tax commission and the income tax assessor sought to meet the difficulty in this manner: He capitalized the portion of the total tax roll realized from the terminals at the local rate of taxation in the city of Ashland. In other words, one value was used to determine the .tax and then another value was determined from the tax and was added to the assessment. We do not find in the statutes any warrant for this mode of procedure.
There is obviously no requirement in the statutes above quoted that the value of these terminals should be used by the county board or county clerk in the process of apportion*54ing the taxes. Nor do we find in the other sections of the statutes any such requirement. The local assessor had no duty to perform as to the assessment of these terminals. The assessed value of this property was not included in the reports transmitted to the county clerk which furnish the basis of the apportionment. By sec. 1211 — 6, Stats. 1919, property of the class to which these terminals belong “is declared to be personal property, and the place of assessment and taxation of such property is fixed at the capital of the state.”
It is our conclusion that by virtue of the decisions and statutes above referred to the city of Ashland is entitled to the tax derived from these terminals without any impairment directly or- indirectly, and that the valuation of the property in question should not have been included in the equalization made by the county board.
By the Court. — Judgment affirmed.